Smith, C. J.,
delivered the opinion of the court.
If the evidence introduced on behalf of appellant in the court below be true, he neither authorized, ratified, nor received any benefit from the agreement entered into by his attorneys in the bankruptcy proceeding with the attorneys representing appellee, upon which agreement this suit is predicated.
The court therefore erred in granting the peremptory instruction requested by appellee, and its judgment is reversed, and cause remanded.

Reversed and remanded.